In re Louisiana State Bar Assn.; — Plaintiffs); applying for petition for disciplinary action.
The Committee’s motion to appoint a Commissioner in this case is denied, and the petition for disciplinary action filed here on April 21, 1989 is dismissed without prejudice to further proceedings directed toward appropriate discipline no greater than a public or private reprimand as permitted under Art. 15, Sec. 5, Articles of Incorporation of the Louisiana State Bar Association. On the allegations, transcript and exhibit submissions, and consequent showing made herein, there is no justification for a disbarment or suspension from the practice of law, of this respondent.
DIXON, C.J., and LEMMON and COLE, JJ., would appoint a commissioner as sought by the Committee.